Smith, P. J. (dissenting):
The plaintiff having dealt with Russell & Son as the defendant’s agents, might continue to deal with them as such until notice of the revocation of the agency. In Claflin v. Lenheim (66 N. Y. 301) the head note in part reads as follows “ Where'one has been constituted and accredited as agent to carry on a business for another, his authority to bind his principal continues after actual revocation as to those who have been accustomed to deal witii him as such agent until notice of the revocation is brought home to them.” (See, also, 31 Cyc. 1305, and cases there cited.) The declaration of Russell & Son that a new policy had been issued and delivered to the mortgagee, therefore, estops the defendant from disputing its delivery. Plaintiff was told that certain improvements had to be made to render the insurance valid. These improvements he made and notified Russell & Son thereof. He might thereafter assume that a valid insurance existed in accordance with the previous notice. I do not agree with Mr. Justice Houghton that the verdict is against the weight of evidence. The conflict in the testimony is clear, and the acts of all parties would seem to support the plaintiff’s contention. I, therefore, vote for an affirmance of the judgment.
Judgment and order reversed and new trial granted, with costs ■to appellant to abide event.